Exhibit 10.1
AMENDMENT
TO
COMMON STOCK WARRANT
     This Amendment to Common Stock Warrant (the “Amendment”) is entered into as
of this ____ day of January, 2011, and effective February 20, 2009, by and
between Environmental Tectonics Corporation, a Pennsylvania corporation (the
“Company”), and H.F. Lenfest (“Holder”).
BACKGROUND
     WHEREAS, on February 20, 2009, the Company issued to Holder a Common Stock
Warrant to purchase 143,885 shares of the Company’s common stock, par value
$0.05 per share, which warrant was amended and restated in its entirety on
April 23, 2009 (as so amended and restated, the “Warrant”); and
     WHEREAS, the Company and Holder each desire to amend the Warrant under the
terms set forth herein;
     NOW, THEREFORE, in consideration of the covenants contained herein, and the
payment from the Company to the Holder of five hundred dollars ($500.00 ), the
parties hereby amend the Warrant as follows:
AMENDMENT
     1. Amendment. Subsection (a) of Section 6 of the Warrant is the hereby
deleted in its entirety and replaced with the words “Intentionally Deleted.”
Subsections (b) through (k) of Section 6 of the Warrant are each hereby
designated as subsections (a) through (j), respectively. All references to
subsections (b) through (k) of Section 6 of the Warrant are hereby amended to
correspond to the appropriate subsections of Section 6 of the Warrant as amended
hereby.
     2. Warrant Remains In Effect. Except as expressly set forth herein, the
Warrant shall remain unmodified and in full force and effect.
     3. Miscellaneous. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts when taken together shall constitute one and the same instrument.
The Warrant, as amended and modified by the provisions of this Amendment, shall
constitute and be construed as a single agreement. Headings contained in this
Amendment are for reference purposes only and shall not affect the
interpretation of any provisions contained herein.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Amendment as of the date and year first set forth above.

                  ENVIRONMENTAL TECTONICS CORPORATION    
 
           
 
  By:
Name:   /s/ Duane D. Deaner
 
Duane D. Deaner    
 
  Title:   Chief Financial Officer    

     
ACKNOWLEDGED AND AGREED:
   
 
   
/s/ H.F. Lenfest
 
H.F. Lenfest
   

 